Citation Nr: 0701333	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  03-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder 
diagnosed as back and hip pain due to lumbar scoliosis.

2. Entitlement to service connection for right knee 
disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to December 1971, and from August 1990 to July 
1991.  He also had periods of active duty for training 
(ACDUTRA) in the United States Army Reserves and National 
Guard. These matters are before the Board of Veterans' 
Appeals (Board) from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  A personal hearing was held 
before a hearing officer at the RO in August 2002.  In 
December 2003 the veteran appeared at a Travel Board hearing 
before the undersigned.  Transcripts of both hearings are of 
record.  In August 2004 the case was remanded to the RO for 
further development.  The issue involving right knee 
disability has been recharacterized to reflect that the 
veteran apparently seeks service connection for all right 
knee pathology.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The August 2004 remand instructed the RO to arrange for 
verification of the veteran's periods of ACDUTRA in the 
National Guard and Army Reserve from 1971 to the present; 
obtain any service medical records from the periods of 
ACDUTRA and to arrange for development to ascertain the 
nature of the veteran's duties during his periods of ACDUTRA.  
After accomplishing this, the RO was instructed to arrange 
for the veteran to be afforded a VA examination by an 
orthopedic specialist to determine the nature and likely 
etiology of his back and knee disabilities.  

The RO made an initial attempt to comply with the initial 
remand instruction by requesting verification of the 
veteran's periods of ACDUTRA and health and duty related 
records associated with such service from the Army Reserve 
Personnel Centers in both St. Louis and Alexandria, Virginia 
in August 2004.   In an October 2004 letter, the Army Human 
Resources Command (AHRC) in St. Louis responded to the 
inquiry by sending the RO a copy of the veteran's service 
medical records (for his first period of active duty); 
indicating that the veteran's military record was enroute to 
the National Archives and Records Administration in St. Louis 
and that the RO should resubmit its request to that agency 
after 120 days; and indicating that medical/health records 
were located at the VA RMC in St. Louis and to possibly 
obtain more medical records, the RO should send a request to 
the VA RMC.  

There is no indication in the claims file that the RO 
resubmitted its request to the National Archives and Records 
Administration or that it requested health records from the 
VA RMC.  Instead it appears that the RO simply went ahead and 
arranged for the VA examination (which was provided in May 
2005) without doing any follow-up, even though the October 
2004 AHRC response indicated that there may be pertinent 
records available.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Since the remand instruction pertaining to verifying 
periods of ACDUTRA and obtaining associated records was not 
appropriately complied with and obtaining this information 
(if possible) is necessary to allow a VA examiner to have 
full information prior to determining whether the veteran's 
knee and back disabilities may have been caused or aggravated 
by his ACDUTRA service, a further remand to the RO is 
necessary.

In addition, the Board notes that the veteran has not been 
provided the required notice as outlined by the Court of 
Appeals for Veteran's Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As the claim is being 
remanded anyway, the RO will have opportunity to provide such 
notice.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards and the rating criteria 
applicable to knee and back disability 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
2. The RO should make exhaustive 
efforts to arrange for verification of 
the veteran's periods of ACDUTRA in the 
National Guard and Army Reserve from 
1971 to the present.  Any service 
medical records from the periods of 
ACDUTRA should be obtained.  The RO 
should also arrange for development to 
ascertain the nature of the veteran's 
duties during his periods of ACDUTRA.  
The RO's attempts should specifically 
include contacting the National 
Archives and Records Administration in 
St. Louis in relation to military 
records and contacting the VA RMC in 
St. Louis in relation to medical/health 
records.  If after the completion of 
exhaustive efforts, the RO is unable to 
complete any of the above development 
actions, it should so certify, 
specifically providing a complete 
description of the exhaustive efforts 
made.  

3.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the nature and 
likely etiology of his back and right 
knee disabilities (and specifically 
whether they were incurred or 
aggravated during service or by 
injury/trauma during a certified period 
of ACDUTRA).  The veteran's claims file 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examiner should be 
advised of the veteran's periods of 
active duty and certified periods of 
ACDUTRA, as well as of the nature of 
the veteran's duties on ACDUTRA (and 
specifically the extent of physical 
training he had during periods of 
ACDUTRA).  Upon review of the record 
and examination of the veteran, the 
examiner should specify the diagnoses 
of the veteran's low back and right 
knee disabilities, and comment on their 
likely etiology.  Specifically, the 
examiner should opine whether, as 
likely as not, either disability was 
incurred during or aggravated by a 
period of active service or ACDUTRA.  
If the examiner determines that service 
aggravated either disability, the 
extent of the aggravation should be 
specified, to the degree possible.  The 
examiner should explain the rationale 
for all opinions given.  In this 
regard, the examiner is asked to 
comment on the opinions and statements 
in record from RFG, M.D., PTH, M.D., 
and BG, D.C.

4.  The RO should then readjudicate the 
claims.  If either remains denied, the 
RO should issue an appropriate 
supplemental SOC and provide the 
veteran and his representative the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.
		
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



